                                                       United States District Court
                                                       Central District of California
                                                                * AMENDED
 UNITED STATES OF AMERICA vs.                                               Docket No.              CR 05-797-CAS             ENTER/JS-3

 Defendant     Richard Turner                                               Social Security No. 0            5   1   0
       Richard Markel Turner, Richard Johnson, Anthony
       Ray Jones, Charles Rick Washington, Richard
                                                                            (Last 4 digits)
       Thorntoon, Larry Sudt, Eric Scott, Ricky Laster,
 akas: Larry Scott, Richard Love

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                     MONTH    DAY   YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.         09    22   2008

  COUNSEL           X WITH COUNSEL                                                  Michael Proctor, Apptd.
                                                                                         (Name of Counsel)

     PLEA          X GUILTY, and the court being satisfied that there is a factual basis for the plea.              NOLO             NOT
                                                                                                                 CONTENDERE         GUILTY
  FINDING  There being a finding/verdict of X GUILTY, defendant has been convicted as charged of the offense(s) of:
          Distribution of Cocaine Base in violation of Title 21 U.S.C. § 841(a)(1), (b)(1)(B)(iii) as charged in Counts 1, 2, and 3 of the
          3-Count Indictment.
JUDGMENT The Court asked whether defendant had anything to say why judgment should not be pronounced. Because no sufficient cause
AND PROB/ to the contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM    that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Richard Turner, *is hereby
  ORDER   committed on Counts 1, 2 and 3 of the Indictment to the custody of the Bureau of Prisons to be imprisoned for a term of
          145 months. This term consists of 120 months on Count 1 and 145 months on each of Counts 2 and 3 of the Indictment, all
          to be served concurrently. This term shall run concurrently to his state prison sentence in Los Angeles County Superior
          Court, Case Nos. BA276571 and NA060359.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 10
years. This term consists of 8 years on Count 1 and 10 years on each of Counts 2 and 3 of the
Indictment, all such terms to run concurrently under the following terms and conditions:

         1.         The defendant shall comply with the rules and regulations of the U. S. Probation Office
                    and General Order 318;

         2.         During the period of community supervision the defendant shall pay the special
                    assessment in accordance with this judgment's orders pertaining to such payment;

         3.         The defendant shall refrain from any unlawful use of a controlled substance. The
                    defendant shall submit to one drug test within 15 days of release from imprisonment and
                    at least two periodic drug tests thereafter, not to exceed eight tests per month, as directed
                    by the Probation Officer;

///

///
CR-104 (11/04)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 1 of5
 USA vs.         Richard Turner                                  Docket No.:   CR 05-797-CAS

         4.          The defendant shall participate in an outpatient substance abuse treatment and counseling
                     program that includes urinalysis, saliva and/or sweat patch testing, as directed by the
                     Probation Officer. The defendant shall abstain from using illicit drugs and alcohol, and
                     abusing prescription medications during the period of supervision;

         5.          During the course of supervision, the Probation Officer, with the agreement of the
                     defendant and defense counsel, may place the defendant in a residential drug treatment
                     program approved by the United States Probation Office for treatment of narcotic
                     addiction or drug dependency, which may include counseling and testing, to determine if
                     the defendant has reverted to the use of drugs, and the defendant shall reside in the
                     treatment program until discharged by the Program Director and Probation Officer;

         6.          As directed by the Probation Officer, the defendant shall pay all or part of the costs of
                     treating the defendant's substance abuse, pursuant to 18 U.S.C. § 3672. The defendant
                     shall provide payment and proof of payment as directed by the Probation Officer;

         7.          The defendant shall participate in a mental health counseling program as directed by the
                     Probation Officer, until discharged by the treatment provider, with the approval of the
                     Probation Officer. Further, the defendant shall pay the cost of all treatment to the
                     treatment provider and submit proof to the Probation Officer;

         8.          The defendant shall not obtain or possess any driver's license, Social Security number,
                     birth certificate, passport or any other form of identification in any name, other than the
                     defendant's true legal name, without the prior written approval of the Probation Officer;
                     nor shall the defendant use, for any purpose or in any manner, any name other than his
                     true legal name;

         9.          The defendant may not associate with anyone known to him to be a Crips gang member
                     or persons associated with the Crips gang, with the exception of his family members. He
                     may not knowingly wear, display, use or possess any insignias, emblems, badges,
                     buttons, caps, hats, jackets, shoes, or any other clothing, which evidences affiliation with
                     the Crips gang, and may not knowingly display any Crips signs or gestures;

         10          The defendant shall cooperate in the collection of a DNA sample from the defendant; and

         11.         It is ordered that the defendant shall pay to the United States a special assessment of
                     $300, which is due immediately.

///


All fines are waived as it is found that such sanction would place an undue burden on the defendant's
CR-104 (11/04)                            JUDGMENT & PROBATION/COMMITMENT ORDER                             Page 2 of5
 USA vs.         Richard Turner                                              Docket No.:     CR 05-797-CAS

dependents.

Defendant is informed of his right to appeal.
The Court recommends to the Bureau of Prisons that the defendant be housed in a facility in Florida or
in the immediate vicinity of Florida.




 In addition to the special conditions of supervision imposed above, it is hereby ordered that the
 Standard Conditions of Probation and Supervised Release within this judgment be imposed. The
 Court may change the conditions of supervision, reduce or extend the period of supervision, and at
 any time during the supervision period or within the maximum period permitted by law, may issue a
 warrant and revoke supervision for a violation occurring during the supervision period.



            April 10, 2019
            Date                                                  Christina A. Snyder, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                  Clerk, U.S. District Court



            April 10, 2019                                  By            /S/
            Filed Date                                            Catherine Jeang, Deputy Clerk




CR-104 (11/04)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 3 of5
 USA vs.         Richard Turner                                                  Docket No.:      CR 05-797-CAS


 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                                  STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:

 1.    The defendant shall not commit another Federal, state or local          10. the defendant shall not associate with any persons engaged in
       crime;                                                                      criminal activity, and shall not associate with any person
 2.    the defendant shall not leave the judicial district without the             convicted of a felony unless granted permission to do so by the
       written permission of the court or probation officer;                       probation officer;
 3.    the defendant shall report to the probation officer as directed by      11. the defendant shall permit a probation officer to visit him or her
       the court or probation officer and shall submit a truthful and              at any time at home or elsewhere and shall permit confiscation
       complete written report within the first five days of each                  of any contraband observed in plain view by the probation
       month;                                                                      officer;
 4.    the defendant shall answer truthfully all inquiries by the              12. the defendant shall notify the probation officer within 72 hours
       probation officer and follow the instructions of the probation              of being arrested or questioned by a law enforcement officer;
       officer;                                                                13. the defendant shall not enter into any agreement to act as an
 5.    the defendant shall support his or her dependents and meet                  informer or a special agent of a law enforcement agency
       other family responsibilities;                                              without the permission of the court;
 6.    the defendant shall work regularly at a lawful occupation unless        14. as directed by the probation officer, the defendant shall notify
       excused by the probation officer for schooling, training, or                third parties of risks that may be occasioned by the defendant’s
       other acceptable reasons;                                                   criminal record or personal history or characteristics, and shall
 7.    the defendant shall notify the probation officer at least 10 days           permit the probation officer to make such notifications and to
       prior to any change in residence or employment;                             conform the defendant’s compliance with such notification
 8.    the defendant shall refrain from excessive use of alcohol and               requirement;
       shall not purchase, possess, use, distribute, or administer any         15. the defendant shall, upon release from any period of custody,
       narcotic or other controlled substance, or any paraphernalia                report to the probation officer within 72 hours;
       related to such substances, except as prescribed by a physician;        16. and, for felony cases only: not possess a firearm, destructive
 9.    the defendant shall not frequent places where controlled                    device, or any other dangerous weapon.
       substances are illegally sold, used, distributed or administered;


  X    The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be subject
 to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution , however, are not
 applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

         The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k). The
 Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C.
 §3563(a)(7).

           Payments shall be applied in the following order:

                       1. Special assessments pursuant to 18 U.S.C. §3013;
                       2. Restitution, in this sequence:
                                 Private victims (individual and corporate),
                                 Providers of compensation to private victims,
                                 The United States as victim;
                       3. Fine;
                       4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                       5. Other penalties and costs.



CR-104 (11/04)                                     JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 4 of5
 USA vs.         Richard Turner                                                  Docket No.:      CR 05-797-CAS




                                  SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

           The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts, including any
 business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                  These conditions are in addition to any other conditions imposed by this judgment.




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.


CR-104 (11/04)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of5
 USA vs.         Richard Turner                                                Docket No.:      CR 05-797-CAS


                                                                   Clerk, U.S. District Court


                                                              By
            Filed Date                                             Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                    Date


                     U. S. Probation Officer/Designated Witness                   Date




CR-104 (11/04)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 6 of5
